--------------------------------------------------------------------------------

Exhibit 10.7
 
TRADEMARK SECURITY AGREEMENT


This Agreement is made on the 8th day of November, 2007, by and among Nature
Vision, Inc., a Minnesota corporation, and Nature Vision Operating, Inc., a
Minnesota corporation, each having a mailing address at 1480 Northern Pacific
Road, Brainerd, MN  56401 (individually and collectively, the “Assignor”) and
M&I Business Credit, LLC, a Minnesota limited liability company, having a
mailing address at Suite 450, 651 Nicollet Mall, Minneapolis, Minnesota
55402(“Lender”).


Background.  Assignor has executed and delivered to Lender a Credit and Security
Agreement dated as of the date hereof evidencing loans made or to be made by
Lender to Assignor (said Credit and Security Agreement as amended from time to
time is referred to herein as the “Credit Agreement”).  In order to induce the
Lender to advance loans to Assignor pursuant to the Credit Agreement, Assignor
has agreed to grant Lender a security interest in certain Trademark rights
according to the terms of this Agreement.


NOW, THEREFORE, in consideration of the premises, each Assignor hereby agrees
with lender as follows:


1.
To secure the complete and timely satisfaction of the Obligations (as defined in
the Credit Agreement), Assignor hereby grants Lender a security interest in all
of its right, title and interest, if any, in and to the Trademark applications
and Trademarks listed in Schedule A hereto together with the goodwill of the
business associated therewith and including without limitation all proceeds
thereof (such as, by way of example, license royalties and proceeds of
infringement suits), the right to sue for past, present and future
infringements, all rights corresponding thereto throughout the world
(collectively called the “Trademarks”).



2.
Assignor covenants and warrants that:



 
(a)
The Trademark applications are subsisting and have not been adjudged invalid;



 
(b)
To the best of Assignor’s knowledge, each of the Trademarks is valid;



 
(c)
Except as to the rights granted to Lender herein, Assignor, to the best of its
knowledge, is the sole owner of the entire and unencumbered right, title and
interest in and to each of the Trademarks, free and clear of any liens, charges
and encumbrances, including without limitation pledges, assignments, licenses
and covenants by Assignor not to sue third persons; and



 
(d)
Assignor has the unqualified right to enter into this Agreement and perform its
terms.

 
38

--------------------------------------------------------------------------------


 
3.
Assignor agrees that, until all of the Obligations shall have been satisfied in
full, it will not enter into any agreement (for example, a license agreement)
which is inconsistent with Assignor’s Obligations under this Agreement, without
Lender=s prior written consent.



4.
If, before the Obligations shall have been satisfied in full, Assignor shall
obtain rights to any new trademark applications or trademark registrations, the
provisions of paragraph 1 shall automatically apply thereto and Assignor shall
give to Lender prompt written notice thereof.



5.
Assignor authorizes Lender to modify this Agreement by amending Schedule A to
include any future Trademark registrations and Trademark applications which are
Trademarks under paragraph 1 or paragraph 4 hereof.



6.
Unless and until there shall have occurred and be continuing an Event of Default
(as defined under the Credit Agreement) or until Assignor satisfies its
Obligations under this Agreement, Assignor hereby grants to Lender the
nontransferable right and license to use the Trademarks. Assignor agrees not to
sell or assign its interest in, or grant any sublicense to the Trademarks
without the prior written consent of Lender.



7.
If any Event of Default shall have occurred and be continuing, Assignor shall
assign and convey to Lender the entire right, title and interest in and to the
Trademarks, and execute and deliver all documents necessary to record title to
the Trademarks in Lender or other transferee authorized by Lender. Lender shall
have, in addition to all other rights and remedies given it by this Agreement,
those allowed by law and the rights and remedies of a secured party under the
Uniform Commercial Code as enacted in any jurisdiction in which the Trademarks
may be located and, without limiting the generality of the foregoing, the Lender
may immediately, without demand of performance and without other notice (except
as set forth next below) or demand whatsoever to Assignor, all of which are
hereby expressly waived, and without advertisement, sell at public or private
sale or otherwise realize upon, in Minneapolis, Minnesota, or elsewhere, the
whole or from time to time any part of the Trademarks, or any interest which the
Assignor may have therein, and after deducting from the proceeds of sale or
other disposition of the Trademarks all reasonable expenses (including all
reasonable expenses for brokers’ fees and legal services), shall apply the
residue of such proceeds toward the payment of the Obligations.  Any remainder
of the proceeds after payment in full of the Obligations shall be paid over to
the Assignor.  Notice of any sale or other disposition of the Trademarks shall
be given to Assignor at least ten (10) days before the time of any intended
public or private sale or other disposition of the Trademarks is to be made,
which Assignor hereby agrees shall be reasonable notice of such sale or other
disposition.  At any such sale or other disposition, Lender may, to the extent
permissible under applicable law, purchase the whole or any part of the
Trademarks sold, free from any right or redemption on the part of Assignor,
which right is hereby waived and released.  Notwithstanding any provision hereof
to the contrary, during the continuance of an Event of Default, Assignor may
sell any merchandise or services bearing the Trademarks in the ordinary course
of its business and in a manner consistent with its past practices, until it
receives written notice from Lender to the contrary.



39

--------------------------------------------------------------------------------


 
8.
At such time as Assignor shall completely satisfy all of the Obligations, this
Agreement shall terminate and title to the Trademarks shall remain in Assignor.



9.
Any and all reasonable fees, costs and expenses, of whatever kind or nature,
including the reasonable attorneys’ fees and legal expenses incurred by Lender
in connection with preparation of this Agreement and all other documents
relating hereto and the consummation of this transaction, the filing or
recording of any documents (including all taxes in connection therewith) in
public offices, the payment or discharge of any taxes, counsel fees, maintenance
fees, encumbrances, or in otherwise protecting, maintaining or preserving the
Trademarks, or in defending or prosecuting any actions or proceedings arising
out of or related to the Trademarks, shall be borne and paid by Assignor on
demand by Lender and until so paid shall be added to the principal amount of the
Obligations and shall bear interest at the highest rate prescribed in the Credit
Agreement.



10.
Assignor shall have the duty, through counsel acceptable to Lender, to prosecute
diligently any Trademark applications pending as of the date of this Agreement
or thereafter until the Obligations shall have been paid in full and to preserve
and maintain all rights in Trademark applications and Trademarks, including
without limitation the payment of all maintenance fees.  Any expenses incurred
in connection with such an application shall be borne by Assignor. Lender agrees
that it will use all reasonable efforts, at Assignor’s expense, to cooperate
with Assignor if Assignor reasonably requests Lender to execute documents
reasonably necessary to carry out Assignor’s duties in connection with this
paragraph 10.  The Assignor shall not abandon any right to file any pending
Trademark application or Trademark without the consent of the Lender, which
consent shall not be unreasonably withheld. Notwithstanding the foregoing, if
Assignor determines in good faith that it is not in Assignor’s best interests to
take action with respect to a Trademark or Trademark application, Assignor shall
have no duty or obligation hereunder to prosecute, maintain or take other action
with respect to such Trademark or Trademark application and Assignor shall give
Lender written notice thereof.



11.
Assignor shall have the right to bring suit in its own name to protect the
Trademarks and any licenses thereunder.



12.
No course of dealing between Assignor and Lender, nor any failure to exercise,
nor any delay in exercising, on the part of Lender or Assignor, any right, power
or privilege hereunder or under the Credit Agreement shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or thereunder preclude any other or further exercise thereof
or the exercise of any other right, power or privilege.



40

--------------------------------------------------------------------------------


 
13.
All of Lender’s rights and remedies with respect to the Trademarks, whether
established hereby or by the Credit Agreement, or by any other agreements or by
law shall be cumulative and may be exercised singularly or concurrently.



14.
The provisions of this Agreement are severable, and if any clause or provision
shall be held invalid and unenforceable in whole or in part in any jurisdiction,
then such invalidity or unenforceability shall affect only such clause or
provision of this Agreement in any jurisdiction.



15.
This Agreement is subject to modification only by a writing signed by the
parties, except as provided in paragraph 5.



16.
The benefits and burdens of this Agreement shall inure to the benefit of and be
binding upon the respective successors and permitted assigns of the parties.



17.
The validity and interpretation of this Agreement and the rights and obligations
of the parties shall be governed by the laws of the State of Minnesota.



IN WITNESS WHEREOF, this Agreement has been duly executed and delivered on the
day and year first above written.


NATURE VISION, INC.
 
NATURE VISION OPERATING, INC.
     
By:
/S/ Jeffrey P. Zernov
 
By: 
/S/ Jeffrey P. Zernov
Its:
President and CEO
 
Its:
President and CEO
         
M&I BUSINESS CREDIT, LLC
         
By:
/S/ Thomas J. Kopacek                      
   
Its:
Vice President



      

41

--------------------------------------------------------------------------------



STATE OF MINNESOTA                                  )
) ss.
COUNTY OF HENNEPIN                                   )


The foregoing instrument was executed and acknowledged before me on this 8th day
of November, 2007, by Jeffrey P. Zernov, the President and CEO of Nature Vision,
Inc., on behalf of said corporation.
 

       
/S/ Joseph R. Koester                        
   
Notary Public
 



STATE OF MINNESOTA                                  )
) ss.
COUNTY OF HENNEPIN                                   )


The foregoing instrument was executed and acknowledged before me on this 8th day
of November, 2007, by Jeffrey P. Zernov, the President and CEO of Nature Vision
Operating, Inc., on behalf of said corporation.



 
/S/ Joseph R. Koester                        
   
Notary Public
 

 
STATE OF MINNESOTA                                )
                              ) ss.
COUNTY OF HENNEPIN                                 )


The foregoing instrument was executed and acknowledged before me on this 8th day
of November, 2007, by Thomas J. Kopacek, the Vice President of M&I Business
Credit, LLC, on behalf of said limited liability company.
 

 
/S/ Joseph R. Koester                        
   
Notary Public
 



          

42

--------------------------------------------------------------------------------



SCHEDULE A
 
Trademarks




Mark
Serial Number
Registration Number
     
WOODLAND WHISPER
76243000
2561660
VPG
76658981
 
ICE PRO
76643094
 
GENZ STIX
76643393
3118947
NATURE VISION, INC.
76588035
3025437
AQUA-VU
76566343
2988546
REINVENTING THE OUTDOOR EXPERIENCE
76549261
2915764
BUZZ STIX
76515514
2885886
FISH HAWK and Design
73783264
1571667

 
 
43

--------------------------------------------------------------------------------